Scott, J.:
The relator, charged with a crime of the grade •of a misdemeanor, was held by a city magistrate, after an extended examination, for trial at the Special Sessions. Thereupon the district attorney filed an information in said Court of Special Sessions charging the relator with the crime for which he had been held. Before pleading to the information or making any motion in respect thereto the relator sued out a writ of habeas corpus claiming that the evidence before the magistrate was insufficient to justify his commitment.
There are two sufficient reasons why the writ was properly dismissed. In the first place it is too late, after an information has been filed, to review by habeas corpus the sufficiency of the evidence upon which a defendant was held by the com*151mitting magistrate. (People ex rel. Hertz v. Warden, etc., 149 App. Div. 939.) It is quite immaterial whether the information has been pleaded to or not. It takes the place of an indictment in other cases and by its filing jurisdiction is transferred to the Court of Special Sessions. All the legal rights of the person accused can be safeguarded by an appropriate motion in that court. This precise point was involved and necessarily passed upon in People ex rel. Hertz v. Warden, etc. (154 App. Div. 888; affd., 207 N. Y. 685).
But quite apart from the question above discussed the evidence taken before the committing magistrate, including the evidence of the relator himself, was more than ample to justify his being held upon the charge against him.
The order is, therefore, affirmed.
Ingraham, P. J., McLaughlin, Laughlin and Clarke, JJ., concurred.
Order affirmed.